Citation Nr: 1704247	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-33 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, right knee, status post replacement, prior to February 21, 2013 and in excess of 30 percent from May 1, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left knee, status post replacement, prior to April 7, 2014 and in excess of 30 percent from June 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which continued an evaluation of 10 percent disabling for degenerative joint disease of the left knee and 10 percent disabling for degenerative joint disease of the right knee, with ACL tear and pain.  The Veteran filed a timely notice of disagreement (NOD) in June 2011.

In November 2013, the Board remanded the case for further development of the record, to include obtaining medical records identified by the Veteran and scheduling a new VA examination and medical opinion.  

In an April 2014 rating decision, during the pendency of the present appeal, the RO granted a rating of 30 percent for degenerative joint disease of the right knee, following the Veteran's total right knee replacement, effective from May 1, 2014.  In a February 2015 rating decision, the RO granted a rating of 30 percent for degenerative joint disease of the left knee, following the Veteran's total left knee replacement, effective from June 1, 2015.  As these grants do not represent a total grant of benefits sought on appeal, the claims for an increased disability ratings for the Veteran's degenerative joint disease of the left and right knees remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that in a May 2014 rating decision, the Veteran was granted a 100 percent rating for his right knee from February 21, 2013 through May 1, 2013, based upon surgical treatment necessitating convalescence.  He was granted a 100 percent rating for his right knee from May 1, 2013 through May 1, 2014 based upon prosthetic knee replacement (Diagnostic Code 5055).  In the February 2015 rating decision, the Veteran was granted a 100 percent rating for his left knee from April 7, 2014 through June 1, 2014, based upon surgical treatment necessitating convalescence.  He was granted a 100 percent rating for his left knee from June 1, 2014 through June 1, 2015, based upon prosthetic knee replacement.  As 100 percent ratings were established for these times, the Board will not review these staged ratings. 

Subsequent to the January 2016 supplemental statement of the case, the Veteran submitted additional evidence without a waiver of RO review.  However, as his claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review all the submitted documents.

In a July 2016 rating decision, the RO denied service connection for nerve damage, lower left extremity due to degenerative joint disease, left knee status post replacement.  In a January 2017 rating decision, the RO granted service connection with an evaluation of 0 percent for right lower extremity peripheral neuropathy including right lateral thigh (previously nerve damage, lower right extremity due to degenerative joint disease, right knee status post replacement).  The Board notes that if the Veteran would like to file a notice of disagreement with these decisions, he has until July 2017 and January 2018, respectively, to do so. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's degenerative joint disease of the right and left knees, status post replacement, are each rated as 10 percent disabling prior to February 21, 2013 and April 7, 2014, respectively, pursuant to Diagnostic Code (DC) 5010.  The disabilities are each rated at 30 percent disabling from May 1, 2014 and June 1, 2015, respectively, pursuant to DC 5055.

The Veteran was afforded VA examinations in March 2011 and August 2014.  The Board finds that these examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  The March 2011 examination report reflects testing for pain in active and passive motion and the August 2014 examination report reflects a result of pain in range of motion, but without significant functional limitations.  However, while the examiners recorded the Veteran's range of motion, the reports do not specify whether testing was done for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Therefore, the examination reports are ambiguous on whether these levels of testing were done.  In light of the deficiency, a new VA examination is needed.

As such, the Board remands the case, in order that an adequate VA examination can be obtained, so that the Veteran's degenerative joint disease of the right and left knee can be evaluated for pain on both active and passive motion, in weight-bearing and nonweight-bearing.

Prior to obtaining a new VA examination and opinion, any outstanding, pertinent VA outpatient treatment records and identified private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in June 2014.  The most recent private treatment records on file are dated in August 2016.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dated since June 2014. 

2.  Then, schedule the Veteran for a VA examination.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




